OLD MUTUAL FUNDS III Old Mutual 2011-2020 Conservative Fund Old Mutual 2011-2020 Moderate Fund Old Mutual 2011-2020 Aggressive Fund Old Mutual 2021-2030 Conservative Fund Old Mutual 2021-2030 Moderate Fund Old Mutual 2021-2030 Aggressive Fund Old Mutual 2031-2040 Conservative Fund Old Mutual 2031-2040 Moderate Fund Old Mutual 2031-2040 Aggressive Fund Old Mutual 2041-2050 Conservative Fund Old Mutual 2041-2050 Moderate Fund Old Mutual 2041-2050 Aggressive Fund Supplement dated May 5, 2009 to the Prospectus dated April 22, 2009 This Supplement updates certain information contained in the currently effective Prospectus of the above-referenced funds, series funds of Old Mutual Funds III (the Funds).You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. The sections of the Prospectus entitled About the Old Mutual® Target Plus Portfolios - Fees and Expenses of the Old Mutual Target Plus Portfolios and About the Old Mutual Target Plus Portfolios – Expense Examples are amended by replacing the sections in their entirety with the following: Fees and Expenses of the Old Mutual Target Plus Portfolios The table below summarizes the shareholder fees and annual fund operating expenses you would pay as an investor in the Portfolios.Shareholder fees are paid directly from your account.Annual operating expenses are paid out of a Portfolios assets.Additional fees may be imposed by your adviser or broker. Fees and Expenses Table Institutional Class ClassA ClassC SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1 1.00% Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee 2 (as a percentage of amount redeemed) 2.00% 2.00% 2.00% Fees and Expenses Table Institutional Class ClassA ClassC ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Old Mutual 2011-2020 Conservative Fund Management Fees 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses3 32.28% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.81% 0.81% 0.81% Total Annual Fund Operating Expenses5 33.29% 47.68% 48.43% Fee Waivers and/or Expense Reimbursement 6 (32.43%) (46.37%) (46.37%) Net Operating Expenses 0.86% 1.31% 2.06% Old Mutual 2011-2020 Moderate Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 32.26% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.87% 0.87% 0.87% Total Annual Fund Operating Expenses5 33.38% 47.79% 48.54% Fee Waivers and/or Expense Reimbursement6 (32.46%) (46.37%) (46.37%) Net Operating Expenses 0.92% 1.42% 2.17% Old Mutual 2011-2020 Aggressive Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses3 32.30% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.94% 0.94% 0.94% Total Annual Fund Operating Expenses5 33.49% 47.86% 48.61% Fee Waivers and/or Expense Reimbursement 6 (32.50%) (46.37%) (46.37%) Net Operating Expenses 0.99% 1.49% 2.24% Old Mutual 2021-2030 Conservative Fund Management Fees 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses3 32.41% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.87% 0.87% 0.87% Total Annual Fund Operating Expenses5 33.48% 47.74% 48.49% Fee Waivers and/or Expense Reimbursement 6 (32.56%) (46.37%) (46.37%) Net Operating Expenses 0.92% 1.37% 2.12% Fees and Expenses Table Institutional Class ClassA ClassC Old Mutual 2021-2030 Moderate Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses3 32.29% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.94% 0.94% 0.94% Total Annual Fund Operating Expenses5 33.48% 47.86% 48.61% Fee Waivers and/or Expense Reimbursement 6 (32.49%) (46.37%) (46.37%) Net Operating Expenses 0.99% 1.49% 2.24% Old Mutual 2021-2030 Aggressive Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 32.35% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 1.00% 1.00% 1.00% Total Annual Fund Operating Expenses5 33.60% 47.92% 48.67% Fee Waivers and/or Expense Reimbursement 6 (32.55%) (46.37%) (46.37%) Net Operating Expenses 1.05% 1.55% 2.30% Old Mutual 2031-2040 Conservative Fund Management Fees 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses3 32.79% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.90% 0.90% 0.90% Total Annual Fund Operating Expenses5 33.89% 47.77% 48.52% Fee Waivers and/or Expense Reimbursement 6 (32.94%) (46.37%) (46.37%) Net Operating Expenses 0.95% 1.40% 2.15% Old Mutual 2031-2040 Moderate Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 33.13% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.97% 0.97% 0.97% Total Annual Fund Operating Expenses5 34.35% 47.89% 48.64% Fee Waivers and/or Expense Reimbursement 6 (33.33%) (46.37%) (46.37%) Net Operating Expenses 1.02% 1.52% 2.27% Fees and Expenses Table Institutional Class ClassA ClassC Old Mutual 2031-2040 Aggressive Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 32.87% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 1.00% 1.00% 1.00% Total Annual Fund Operating Expenses5 34.12% 47.92% 48.67% Fee Waivers and/or Expense Reimbursement 6 (33.07%) (46.37%) (46.37%) Net Operating Expenses 1.05% 1.55% 2.30% Old Mutual 2041-2050 Conservative Fund Management Fees 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 32.83% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.92% 0.92% 0.92% Total Annual Fund Operating Expenses5 33.95% 47.79% 48.54% Fee Waivers and/or Expense Reimbursement 6 (32.98%) (46.37%) (46.37%) Net Operating Expenses 0.97% 1.42% 2.17% Old Mutual 2041-2050 Moderate Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 33.05% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 0.98% 0.98% 0.98% Total Annual Fund Operating Expenses5 34.28% 47.90% 48.65% Fee Waivers and/or Expense Reimbursement 6 (33.25%) (46.37%) (46.37%) Net Operating Expenses 1.03% 1.53% 2.28% Old Mutual 2041-2050 Aggressive Fund Management Fees 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 33.19% 46.42% 46.42% Acquired (Underlying) Fund Fees and Expenses4 1.00% 1.00% 1.00% Total Annual Fund Operating Expenses5 34.44% 47.92% 48.67% Fee Waivers and/or Expense Reimbursement 6 (33.39%) (46.37%) (46.37%) Net Operating Expenses 1.05% 1.55% 2.30% 1 If you purchase $1 million or more Class A shares and redeem these shares within 12 months from the date of purchase, you may pay a 1.00% contingent deferred sales charge at the time of redemption. 2 Imposed on redemptions within 10 calendar days of purchase. 3 Other Expenses for Class A and Class C shares are based on estimated amounts for the current fiscal year. 4 Each Portfolio indirectly pays a portion of the expenses incurred by the underlying funds.Acquired (Underlying) Fund Fees and Expenses is an estimated annualized expense ratio of the underlying funds, based upon (i) Ibbotsons allocation of a Portfolios assets among the underlying funds at fiscal year end; and (ii) the historical expense ratio of the underlying funds based upon their most recent fiscal period, which are stated on a net basis.The actual indirect expenses incurred by a shareholder will vary based upon a Portfolios actual allocation of its assets among the underlying funds and the actual expenses of the underlying funds.Certain of the underlying funds have agreed to expense limitations that may be in effect for varying periods. 5 Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets of each Portfolio stated in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Portfolio and does not include acquired fund fees and expenses. 6 The Adviser contractually has agreed to limit the operating expenses of each Portfolio (excluding underlying fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to the following annual rates through December 31, 2010 for Class A and Class C shares and through December 31, 2011 for Institutional Class Shares: Institutional Class Class A Class C Old Mutual 2011-2020 Conservative Fund 0.05% 0.50% 1.25% Old Mutual 2011-2020 Moderate Fund 0.05% 0.55% 1.30% Old Mutual 2011-2020 Aggressive Fund 0.05% 0.55% 1.30% Old Mutual 2021-2030 Conservative Fund 0.05% 0.50% 1.25% Old Mutual 2021-2030 Moderate Fund 0.05% 0.55% 1.30% Old Mutual 2021-2030 Aggressive Fund 0.05% 0.55% 1.30% Old Mutual 2031-2040 Conservative Fund 0.05% 0.50% 1.25% Old Mutual 2031-2040 Moderate Fund 0.05% 0.55% 1.30% Old Mutual 2031-2040 Aggressive Fund 0.05% 0.55% 1.30% Old Mutual 2041-2050 Conservative Fund 0.05% 0.50% 1.25% Old Mutual 2041-2050 Moderate Fund 0.05% 0.55% 1.30% Old Mutual 2041-2050 Aggressive Fund 0.05% 0.55% 1.30% Effective January 1, 2011 for Class A and Class C shares and effective January 1, 2012 for Institutional Class shares, the Adviser contractually has agreed to limit the operating expenses of each Portfolio (excluding underlying fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to an annual rate of 0.20% for Institutional Class shares, 2.00% for Class A shares, and 2.75% for Class C shares through December 31, 2019.The Adviser will consider further reductions to these limits on an annual basis. Expense Examples The following expense examples show what you could pay in expenses over time based on the operating expenses and expense caps described in the Fees and Expenses table above.It uses the same hypothetical conditions other funds use in their prospectuses:$10,000 initial investment, 5% total return each year, no changes in expenses, and you redeem all your shares at the end of the period.Because actual returns and expenses will be different, the example is for comparison only. Old Mutual 2011-2020 Conservative Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2011-2020 Moderate Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2011-2020 Aggressive Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2021-2030 Conservative Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2021-2030 Moderate Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2021-2030 Aggressive Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2031-2040 Conservative Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2031-2040 Moderate Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2031-2040 Aggressive Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2041-2050 Conservative Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2041-2050 Moderate Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Old Mutual 2041-2050 Aggressive Fund 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C without redemption with redemption Distributor: Old Mutual Investment PartnersR-09-49805/2009 OLD MUTUAL FUNDS III Old Mutual Heitman Global Real Estate Securities Fund Supplement dated May 5, 2009 to the Prospectus dated April 22, 2009 This Supplement updates certain information contained in the currently effective Prospectus of the above-referenced fund, a series fund of Old Mutual Funds III (the Fund).You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. The sections of the Prospectus entitled Fund Summary – Fees and Expenses and Fund Summary – Expense Example are amended by replacing the sections in their entirety with the following: Fees and Expenses The table below summarizes the shareholder fees and annual fund operating expenses you may pay as an investor in the Fund.Shareholder fees are paid directly from your account.Annual operating expenses are paid out of the Funds assets.Additional fees may be imposed by your adviser or broker. Fees and Expenses Table Institutional Class Class A Class C SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1 1.00% Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee 2 (as a percentage of amount redeemed) 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Management Fees 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) Fees None 0.25% 1.00% Other Expenses 3 1.79% 2,657.72% 2,657.61% Acquired (Underlying) Fund Fees and Expenses 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses4 2.80% 2,658.98% 2,659.62% Fee Waivers and/or Expense Reimbursement (1.54%) (2,657.42%) (2,657.31%) Net Operating Expenses 5 1.26% 1.56% 2.31% 1 If you purchase $1 million or more Class A shares and redeem these shares within 12 months from the date of purchase, you may pay a 1.00% contingent deferred sales charge at the time of redemption. 2 Imposed on redemptions within 10 calendar days of purchase. 3 Other Expenses for Class A and Class C shares are based on estimated amounts for the current fiscal year. 4 Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets of each Portfolio stated in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Portfolio and does not include acquired fund fees and expenses. 5 The Adviser contractually agreed to limit the operating expenses of the Fund (excluding underlying fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to 1.25% for Institutional Class shares through December 31, 2011, and to 1.55% and 2.30% for Class A and Class C shares, respectively, through December 31, 2010. Effective January 1, 2011 through December 31, 2019 for Class A and Class C shares, and effective January 1, 2012 through December 31, 2019 for Institutional Class shares, the Adviser contractually agreed to limit the operating expenses of the Fund (excluding underlying fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses not incurred in the ordinary course of business) to an annual rate of 2.75%, 3.00% and 3.75% for Institutional Class, Class A and Class C shares. Expense Example This example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds by showing what you could pay in expenses over time based on the operating expenses and expense caps described in the Fees and Expenses table above.It uses the same hypothetical conditions other funds use in their prospectuses:$10,000 initial investment, 5% total return each year, no changes in expenses, and you redeem all your shares at the end of the period.Because actual returns and expenses will be different, the example is for comparison only. 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Distributor: Old Mutual Investment Partners
